Title: To Benjamin Franklin from Robert Morris, 24 August 1784
From: Morris, Robert
To: Franklin, Benjamin


				
					Dear Sir
					Philadelphia 24 August 1784—
				
				I beg Leave to introduce to your friendly Notice the Bearer of this Letter Mr. John Rucker who is one of the acting Partners in a Commercial House which I have lately established in New York. Your Countenance Protection and Assistance to this Gentleman will very much oblige Dr Sir your most obedient & humble Servant
				
					
						Robt Morris
					
					His Excellency—Benjamin Franklin Esqr.
				
			